Citation Nr: 1204414	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  06-36 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent prior to January 12, 2010, for degenerative disc disease of the lumbosacral spine.  

2.  Entitlement to a disability rating in excess of 20 percent effective January 12, 2010, for degenerative disc disease of the lumbosacral spine.  

3.  Entitlement to a disability rating in excess of 10 percent for radiculopathy of the left lower extremity.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to June 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

In March 2009, the Veteran testified before a Veterans Law Judge, seated at the RO.  A written transcript of this hearing was added to the claims file.  The Veterans Law Judge who conducted this hearing is no longer with the Board, and the Veteran was offered the opportunity for another hearing before a current Veterans Law Judge.  The Veteran, however, declined a new hearing in a May 2011 letter.  

This appeal was previously remanded by the Board in September 2009, at which time these issues were remanded for additional development.  The required development has been completed and this case is appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  

In a December 2010 rating decision, the Veteran was awarded an increased rating, to 20 percent, for his degenerative disc disease of the lumbosacral spine.  Nevertheless, the United States Court of Appeals for Veterans Claims (Court) has held that a rating decision issued subsequent to a notice of disagreement which grants less than the maximum available rating does not "abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Consequently, the issue of entitlement to an increased disability rating remains in appellate status.  Additionally, because this award was made effective only from January 12, 2010, this issue on appeal has been recharacterized as noted on the first page.  


FINDINGS OF FACT

1.  Prior to January 12, 2010, the Veteran's degenerative disc disease of the lumbosacral spine was characterized by recurrent low back pain, with some radiation into the left lower extremity, slight to moderate limitation of motion, and mild tenderness of the paraspinal musculature.  

2.  Effective January 12, 2010, the Veteran's degenerative disc disease of the lumbosacral spine is characterized by recurrent low back pain, with some radiation into the left lower extremity, moderate limitation of motion, and mild tenderness of the paraspinal musculature.  

3.  The Veteran's radiculopathy of the left lower extremity is characterized by slightly decreased sensation along the dorsal aspect of the left foot, without evidence of limitation of motion, diminished reflexes, or loss of muscle strength.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent prior to January 12, 2010, for degenerative disc disease of the lumbosacral spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2011).  

2.  The criteria for a disability rating in excess of 20 percent effective January 12, 2010, for degenerative disc disease of the lumbosacral spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2011).  

3.  The criteria for a disability rating in excess of 10 percent for radiculopathy of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.124a, Diagnostic Code 8520 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).  For the reasons to be discussed below, the Board finds that VA has satisfied its duties to the appellant under the VCAA.  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim-(1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the Veteran in the development of his claims, has notified him of the information and evidence necessary to substantiate the claims, and has fully disclosed VA's duties to assist him.  In June 2005, March 2006, and September 2009 letters, the Veteran was notified of the information and evidence needed to substantiate and complete the claims on appeal.  Additionally, the March 2006 letter provided him with the general criteria for the assignment of an effective date and initial rating.  Id.  

The Board notes that, in the present case, initial notice was issued prior to the September 2005 adverse determination on appeal; thus, no timing issue exists with regard to the notice provided the claimant.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With regard to the initial rating issues, in cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 473; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has not been met in this case.  

Finally, the Board notes that the Veteran is represented by a veterans service organization (VSO) and that organization is presumed to have knowledge of what is necessary to substantiate a claim for VA benefits.  Neither the Veteran nor his representative have pled prejudicial error with respect to the content or timing of any VCAA notice.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  It appears that all known and available records relevant to the issues on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's service treatment records, as well as VA and non-VA medical records.  He has also been afforded VA medical examinations on several occasions, most recently in January 2010.  The Board notes that the VA medical evidence contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disability on appeal and is adequate for purposes of this appeal.  In March 2009, the Veteran was afforded the opportunity to testify before a Veterans Law Judge.  The Board is not aware, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by any failure of VA in its duties to notify and assist him, and that any such violations could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of his claims at this time is warranted.  

II.  Increased ratings

Disability evaluations are based upon the average impairment of earning capacity as contemplated by the schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  When, however, the assignment of initial ratings is under consideration, the level of disability in all periods since the effective date of the grant of service connection must be taken into account.  Fenderson v. West, 12 Vet. App. 119 (1998).  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  

When evaluating musculoskeletal disabilities, the Board must also consider whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45 under any applicable diagnostic code pertaining to limitation of motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

a.  Degenerative disc disease-Lumbosacral spine

As noted in the introduction, the Veteran has been granted a 10 percent disability rating for his degenerative disc disease of the lumbosacral spine prior to January 12, 2010, and 20 percent thereafter.  Each of these ratings is on appeal before the Board.  

Degenerative disc disease, and other disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine, which provides the following:  

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease
Unfavorable ankylosis of the entire spine	100

Unfavorable ankylosis of the entire thoracolumbar spine	50

Unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine	40

Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine	30

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis	20

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height	10

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees. Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

38 C.F.R. § 4.71a, Diagnostic Code 5242 (2011).  

If the facts of a claim warrant, spinal disabilities may also be evaluated based on intervertebral disc syndrome.  Intervertebral disc syndrome (preoperatively or postoperatively) is evaluated either on the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25 (the combined rating table) separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  Using the first criteria, intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months warranted a 60 percent evaluation.  With incapacitating episodes having a total duration of at least 4 weeks but less than six weeks during the past 12 months, a 40 percent evaluation is warranted.  With incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months, a 20 percent evaluation is warranted.  An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 1.  

Upon receipt of the Veteran's claim, he was afforded an August 2005 VA orthopedic examination.  He reported the original injury occurred to his low back while playing sports during service.  Since that time, he has experienced recurrent low back pain which had worsened recently.  His pain occurred daily and radiated down his left lower extremity.  He reported some occasional numbness, tingling, and weakness in his left lower extremity, but no loss of bowel or bladder control.  Surgery on the lumbosacral spine was reported in 1994.  At worst, his pain was 10/10 and could last at that level for hours or days.  He used medication for his pain, with only partial relief, but did not require any assistance devices.  He denied any incapacitating episodes.  

On physical examination, the Veteran displayed a normal gait.  A 15cm long surgical scar, well-healed, was present along his low back.  Range of motion testing indicated forward flexion to 100 degrees, extension to 20 degrees, lateral flexion to 25 degrees bilaterally, and lateral rotation to 30 degrees bilaterally.  The examiner stated that with repetitive movements, the Veteran lost another 20 degrees of motion; the examiner did not, however, specify the plane or planes of that additional limitation of motion.  Without resorting to speculation, the examiner was unable to determine if additional limitation of motion resulted from such factors as weakness, pain, pain on use, fatigability, or incoordination.  His left quadricep muscle was 1cm smaller than the right.  Decreased sensation was also noted on the top of the Veteran's left foot.  X-rays of the lumbosacral spine indicated degenerative disc disease of the lumbosacral spine, with moderate or severe disc space narrowing at several levels.  

At his March 2009 personal hearing before a Veterans Law Judge, the Veteran stated his low back pain was sufficient to cause occasional sleep loss, a decrease in mobility, and limitations in recreational activities he used to enjoy, such as golf and tennis.  

More recently, the Veteran was afforded a VA medical examination in January 2010.  The Veteran's claims file was reviewed in conjunction with the examination.  A history of increasing low back pain was noted.  His pain ranged from 3/10 to 8/10.  A constant pain radiating down the left lower extremity was also noted.  This pain was usually 5-6/10.  The Veteran took medication for his pain.  He did not use a brace or other orthopedic device.  On physical examination, he had a normal gait, and was able to perform all activities of daily living.  He also denied any occupational impairment resulting from his service-connected disabilities.  Curvature of the thoracolumbar spine was within normal limits, with slight tenderness over the musculature of the low back.  Forward flexion was to 60 degrees with pain and to 70 degrees maximum, extension was to 25 degrees with pain and to 30 maximum, lateral flexion was to 20 degrees bilaterally, and lateral rotation was to 30 degrees bilaterally.  No additional limitation of motion was noted to result with repetitive motion.  Sensation was intact to light touch and deep tendon reflexes were negative.  Deep tendon reflexes were 2+ and symmetrical, and strength was 5/5.  A December 2009 X-ray was reviewed, and this demonstrated severe degenerative disc disease of the lumbosacral spine.  The final impression was of lumbosacral spine degenerative disc disease status post laminectomy at L4-5 with residual sciatica.  

The Veteran has also received private medical treatment for his low back during the pendency of this appeal.  A May 2006 private neurological consultation noted his history of recurrent low back pain, with recent worsening.  Past epidural injections, without significant relief from symptomatology, were noted.  He also denied any incapacitating episodes.  On physical examination, the Veteran displayed posterior lumbar tenderness, without spasm or deformity.  Range of motion was described as limited.  Peripheral neurology was generally intact, however.  

Considering first the period prior to January 12, 2010, the Board finds the preponderance of the evidence to be against a disability rating in excess of 10 percent for this period.  Evaluation of the Veteran's degenerative disc disease of the lumbosacral spine under the applicable criteria for spinal disabilities does not support a disability rating in excess of 10 percent.  At no time of record during this period was the Veteran's forward flexion of the thoracolumbar spine less than 60 degrees; nor was the combined range of motion of the thoracolumbar spine reduced to 120 degrees or less.  The Veteran has not demonstrated muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  According to the various examination reports and other evidence of record, the Veteran's gait has been within normal limits, and he has exhibited essentially normal curvature of the lumbosacral spine.  The Veteran has also not demonstrated additional limitation of motion based on such factors as pain, pain on use, weakness, fatigability, or incoordination with repeated use.  Thus, an increased rating under any pertinent diagnostic criteria is not warranted due to such factors.  Incapacitating episodes during this period were also not evident.  Additionally, as the Veteran has not demonstrated a degree of impairment in excess of the 10 percent rating assigned, a staged rating is not warranted for the period between January 12, 2010, and the effective date of the grant of service connection.  See Fenderson, 12 Vet. App. at 119.  

Considering next entitlement to a disability rating in excess of 20 percent effective January 12, 2010, the Board finds the preponderance of the evidence to be against such an award.  The next higher rating of 40 percent requires forward flexion of the thoracolumbar spine limited to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  In the present case, the Veteran's forward flexion was, on most recent evaluation, to 60 degrees with pain, and to 70 degrees maximum.  Additionally, no examiner has stated the Veteran displays either favorable ankylosis, or the functional equivalent thereof.  He has also not demonstrated additional limitation of motion based on such factors as pain, pain on use, weakness, fatigability, or incoordination with repeated use.  Thus, an increased rating is not warranted due to such factors.  Additionally, as the Veteran has not demonstrated a degree of impairment in excess of the 20 percent rating assigned, a staged rating in excess of that already awarded is not warranted at the present time.  Id.  

The Board has also considered evaluating the Veteran's disability under the criteria for rating intervertebral disc syndrome.  In that regard, degenerative disc changes in the lumbar spine and radiculopathy have been verified by diagnostic studies.  Nevertheless, however on the Veteran's most recent VA medical examination, the examiner indicated that the Veteran had had no incapacitating episodes in the past 12 months.  Absent evidence of incapacitating episodes totaling at least 2 weeks in the last 12 months, the Board finds that an increased rating is not warranted under the criteria for rating intervertebral disc syndrome.  

In reviewing the Veteran's claim, the Board is also aware that separate ratings are available for scars that are poorly nourished, with repeated ulceration; are tender and painful on objective demonstration; or cause any limitation of function.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) (holding that evaluations for distinct disabilities resulting from the same injury could be combined so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition).  In the present case, the Veteran has not been awarded a separate compensable rating for his surgical scar of the low back.  According to the VA examination report, however, his surgical scar was well-healed and nontender on examination, without evidence of underlying impairment resulting therein.  Based on these findings, a separate rating is not warranted under the criteria for skin disabilities.  

b.  Radiculopathy-Left lower extremity

The Veteran has also been granted a separate rating for his radiculopathy of the left lower extremity resulting from his service-connected lumbosacral spine disability.  See 38 C.F.R. § 4.71a, Note (1) following the General Rating Formula for Diseases and Injuries of the Spine.  Specifically, the Veteran has been granted a 10 percent evaluation under Diagnostic Code 8520, for paralysis of the sciatic nerve.  This Code provides a 80 percent evaluation for complete paralysis, characterized by the foot dangling and dropping, no active movement of the muscles below the knee, and flexion of the knee weakened or lost.  Incomplete paralysis warrants a 60 percent rating for severe paralysis with marked muscular atrophy, and 40, 20, and 10 percent ratings are awarded for moderately severe, moderate, and mild impairment, respectively.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  

The lay and medical evidence related to the Veteran's sciatic nerve impairment is already noted above and need not be repeated here.  After consideration of the totality of the record, the Board finds the preponderance of the evidence to be against the award of a disability rating in excess of 10 percent for the Veteran's sciatic nerve impairment.  According to the August 2005 and January 2010 VA medical examination reports, as well as the private medical records, the Veteran's sciatic nerve impairment is no more than mild in nature.  These records indicate the Veteran is able to walk in a normal fashion, without loss of bowel or bladder control, and little loss of sensation.  A May 2006 private evaluation described his peripheral neuropathy, to include the left lower extremity, as normal, and the most recent VA examination, dated in January 2010, noted intact sensation, negative straight leg raising, and deep tendon reflexes of 2+.  His strength was also 5/5.  His neurological impairment of the left lower extremity appears limited to some loss of sensation along the dorsal aspect of the left foot, and generalized pain of the left lower extremity.  Overall, the preponderance of the evidence was against a finding of moderate impairment, for which a 20 percent disability rating would be warranted.  Additionally, as the Veteran has not demonstrated a degree of impairment in excess of the 10 percent rating assigned, a staged rating for this disability is not warranted at the present time.  Fenderson, 12 Vet. App. at 119.  

c.  Extraschedular consideration

Consideration has also been given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they were raised by the Veteran.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (claim for an increased rating includes consideration of whether a total disability rating by reason of individual unemployability is warranted under the provisions of 38 C.F.R. § 4.16).  Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).  

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit appropriately with the criteria found in the relevant Diagnostic Codes for the disabilities at issue.  The Board observes the Veteran is employed, and has not required frequent or extensive hospitalization for his service-connected disabilities during the pendency of this appeal.  Additionally, no examiner has stated the Veteran's service-connected disabilities alone are the cause of any marked interference with employment.  In short, the rating criteria contemplate not only his symptoms but the severity of his disabilities.  The Board does not find that the schedular criteria have been inadequate for rating the manifestations of the service-connected disabilities at issue.  See 38 U.S.C.A. § 1155 (Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity).  For these reasons, referral for extraschedular consideration is not warranted.  

In conclusion, the preponderance of the evidence is against the award of disability ratings in excess of 10 percent prior to January 12, 2010, and in excess of 20 percent thereafter for the Veteran's degenerative disc disease of the lumbosacral spine.  Additionally, a disability rating in excess of 10 percent is not warranted for his radiculopathy of the left lower extremity.  As a preponderance of the evidence is against the award of increased ratings, the benefit-of-the-doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

A disability rating in excess of 10 percent prior to January 12, 2010, is not warranted for degenerative disc disease of the lumbosacral spine.  

A disability rating in excess of 20 percent effective January 12, 2010, is not warranted for degenerative disc disease of the lumbosacral spine.  

A disability rating in excess of 10 percent is not warranted for the radiculopathy of the left lower extremity.  



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


